Citation Nr: 1825622	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-42 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to March 1946.  He died in August 2008.  The Veteran's surviving spouse (JW) filed a claim for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse in November 2011.  Unfortunately, while her claim was still pending, JW died in February 2012.  The current Appellant is the daughter of the Veteran and JW.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision, which denied the Appellant's claim for accrued benefits.    


FINDINGS OF FACT

1.  The Veteran died in August 2008. 

2.  JW, the Veteran's surviving spouse, filed a claim for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse in November 2011.

3.  JW, the surviving spouse, died in February 2012.

4.  The claim for accrued benefits was filed more than one year after JW's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. 
§ 5121 (2012); 38 C.F.R. §§ 3.160, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will inform a claimant of the evidence necessary to substantiate a claim, and assist a claimant in obtaining that evidence.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  As will be discussed in further detail below, the law is dispositive of the appeal.  Where the law is dispositive in a matter, the notice and duty to assist provisions have no effect and are inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001).

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000  (a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Upon the death of a Veteran, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C. § 5121  (a)(2); 38 C.F.R. § 3.1000 (a)(1).  Upon the death of a widow or remarried surviving spouse, accrued benefits are paid to the children of the deceased Veteran.  38 U.S.C. § 5121  (a)(3); 38 C.F.R. § 3.1000  (a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121 (a)(6).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the prior appellant had a claim pending at the time of death, (iii) the prior appellant would have prevailed on the claim if she had not died; and (iv) the claim for accrued benefits was filed within one year of the appellant's death.  38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

In this case, the Veteran died in August 2008.  JW filed a claim for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse in November 2011.  JW died in February 2012, while her claim was still pending.

The Estate of JW was notified in January 2013 that VA was discontinuing processing of her claim due to her death.  The Estate was further notified that because JW had a claim pending at the time of her death, whoever paid for the last expenses of a beneficiary may be eligible to receive accrued benefits due to the beneficiary at the time of her death.  The letter indicated that in order to be considered, VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, had to be submitted within one year from the date of death of the beneficiary.  The Appellant's VA Form 21-601 was received on February 28, 2013, beyond the one year date of death of JW.  The Appellant was notified in December 2013 that her claim for accrued benefits was denied because she did not submit her claim in a timely manner.  

The Board acknowledges the Appellant's arguments in response to the reason for denying accrued benefits.  First, she argues that as Executrix of the JW's estate, she did not receive the January2013 letter informing her that she had to file an application for accrued benefits until mid-February and thus, had less than two weeks from the one year anniversary date of JW's death to gather documentation and submit the requested form.  

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

The clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).  Here, the Appellant has not argued that she never received the January 2013 letter.  Instead, the record reflects that the Appellant had actual notice of the January 2013 letter.  

The Appellant further argues that the VA was untimely in waiting to consider JW's application until January 2013, nearly one year following JW's death and thus, she did not have enough time to respond prior to the expiration of the one year anniversary date.  The Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley, 2 Vet. App. at 308.  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO (or AOJ) level.  The Court specifically held in Mindenhall that a statement of an Appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO (or AOJ) operations.  The Appellant has submitted no clear evidence showing that the RO did not process JW's claim in the normal course of business, acted inappropriately and/or failed to properly discharge their official duties.  

Finally, the Board turns to the Appellant's argument that the accrued benefits application was signed prior to the one year anniversary of the date of JW's death and she should not be penalized for date of receipt by VA (six days after her signature).  Neither applicable law nor regulations impute legal significance to claims which have not been received by VA.  While there are certain correspondences whose submission and receipt date can be dependent on a postmark, a claim or application for benefits is not one of them.  "Date of receipt" means the date on which a claim was received in the Department of Veterans Affairs.  38 C.F.R. § 3.1 (r).  The Board cannot find that a formal claim existed prior to its receipt by VA.

The Board is sympathetic to the Appellant's claim.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis. 
38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Without reaching a determination as to whether the Appellant even has standing to file the claim for accrued benefits, her claim must be denied as a matter of law as it was filed more than one year after the surviving spouse's (JW) death, making her claim untimely.  38 C.F.R. § 3.1000 (c).


ORDER

Entitlement to accrued benefits is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


